Exhibit 10.1
 
EXECUTION VERSION
 
MASTER SERVICE AGREEMENT
 
This Master Service Agreement (this “Agreement”), dated as of October 9, 2009
(the “Effective Date”), is by and between deltathree, Inc., a Delaware
corporation (“D3”), and Ojo Service LLC, a Pennsylvania limited liability
company (“OJO”; and together with D3, the “Parties”).
 
Recitals:
 
WHEREAS, D3 is a provider of Voice over Internet Protocol (“VoIP”) telephony and
video services;
 
WHEREAS, OJO is interested in purchasing the VoIP telephony and video services
from D3; and
 
WHEREAS, the Parties wish to enter into this Agreement to provide the terms and
conditions pursuant to which D3 shall provide to OJO, and OJO shall purchase
from D3, the VoIP telephony and video services.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the conditions
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:
 
1.    Scope of Agreement. Subject to the terms and conditions of this Agreement,
D3 shall provide the Services as described and in conformance with the Statement
of Work attached as Appendix A to this Agreement and any additional Statements
of Work that may be attached to and incorporated into this Agreement by the
Parties from time to time during the Term (each, a “Statement of Work”).  In the
event of any inconsistency or conflict between a term contained in this
Agreement and a term contained in any Statement of Work, the term contained in
such Statement of Work shall govern as to such Statement of Work.  The Parties
acknowledge that each Statement of Work may be subject to revision as mutually
agreed by the Parties in order to better reflect the intent of this Agreement
and to address any issues or concerns that arise during the course of the
implementation and launch of the Solution, or otherwise during the Term.  Either
Party may request changes or additions to the terms and conditions of this
Agreement or any Statement of Work, by submitting such request to the other
Party in writing.  Following the submission of any such request, the Parties
shall, in good faith, attempt to negotiate an appropriate amendment to this
Agreement or the applicable Statement of Work.  Requested changes or additions
shall be incorporated into this Agreement or the applicable Statement of Work
only upon the express written agreement of the Parties as to the terms and
conditions thereof.
 
2.     Definitions. As used in this Agreement, the Appendices hereto or any
Statement of Work, the following words and phrases shall have the following
meanings:

 

--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to either Party, any other person, entity or
enterprise that, directly or indirectly, through one or more intermediaries,
Controls, is Controlled by, or is under common Control with such person, entity
or enterprise; provided that, (a) with respect to D3, the following entities
shall not be considered Affiliates: WorldGate Communications, Inc. and its
direct or indirect subsidiaries (including OJO) and (b) with respect to OJO, the
following entities shall not be considered Affiliates: D3 and its direct or
indirect subsidiaries.
 
“Bankruptcy Code” means Chapter 7 or Chapter 11 of the United States bankruptcy
code (Title 11 of the United States Code).
 
“Claim” means any actions, suits, claims, demands, debts, complaints, sums of
money, reckonings, covenants, contracts (whether oral or written, express or
implied from any source), agreements, warranties, controversies, promises,
judgments, extents, executions, variances, trespasses, liabilities or
obligations of any kind whatsoever, in Law or equity, and causes of action of
every kind and nature, or otherwise (including claims for damages, costs,
expenses, and attorneys’, brokers’ and accountants’ fees and expenses) asserted,
commenced or threatened against a Party or any of its Representatives.
 
“Confidential Information” means (a) any and all information concerning either
Party or its Representatives which has been or is, in the future, furnished by
such Party (the “Provider”) or any of its Representatives to the other Party
(the “Recipient”) or any of its Representatives, orally or in writing (whatever
the form or storage medium), including, without limitation, information
concerning its subsidiaries, Representatives, businesses, operations, markets,
products, product specifications, designs, documentation (including internal
control and process documentation) technical data, trade secrets, processes,
computer programs (in object or source code form), know-how, research and
development, financial condition, results of operations, projections,
strategies, marketing information, contracts, customers, employees and
prospects, including, with respect to OJO, any OJO Property, and (b) any and all
notes, analyses, compilations, studies or other documents prepared by the
Recipient or any of its Representatives containing or reflecting any
Confidential Information described in clause (a). The term “Confidential
Information” does not include information which the Recipient demonstrates: (i)
was or becomes generally available to or known by the public (other than as a
result of a disclosure directly or indirectly by the Recipient or any of its
Representatives who received such information pursuant to this Agreement or any
Statement of Work); or (ii) was or becomes available to the Recipient or any of
its Representatives on a non-confidential basis, prior to its disclosure to the
Recipient by the Provider or its Representatives; provided that the source of
such information is not otherwise known by the Recipient after reasonable
investigation to be bound by a confidentiality agreement with the Provider or
any of its Representatives, or to be under a contractual, legal, fiduciary or
other obligation to the Provider or any of its Representatives not to transmit
the information to the Recipient.

 
2

--------------------------------------------------------------------------------

 

“Control” (including the correlative terms “Controls”, “Controlled by”, and
“under common Control with”) means, with respect to any person, entity or
enterprise, the power, directly or indirectly, either to (i) vote a majority of
the voting shares or other voting interests in such person, entity or enterprise
for the election of directors or other governing body of such person, entity or
enterprise or (ii) direct or cause the direction of the management and policies
of such person, entity or enterprise, whether through the ownership of voting
securities, by contract or otherwise.
 
“CPE” means a hardware device to be used in connection with the Services
contemplated by the Solution, whether via traditional audio-only telephony or
via video communication (i.e., videophone technology).
 
“D3 Certified CPE” means (a) the Linksys PAP2T and Linksys SPA2102 and (b) any
other CPE certified by D3 during the Term.
 
“Data Security Breach” means the unintentional loss of Personal Data, the
inadvertent disclosure of Personal Data, or the unauthorized access to or
unlawful or unauthorized processing or transfer of Personal Data or any other
type of information security breach, loss or corruption involving Personal Data.
 
“Documentation” means any operation instructions, technical manuals, user
manuals, system-administrator manuals, training materials, installation
instructions, installation software, specifications and all other written
materials in hard copy or electronic format, that are provided by D3 to OJO and
that describe the functionality and proper installation and use of the Solution.
 
“FCC” means the United States Federal Communications Commission.
 
“Governmental Authority” means any federal, state, county, municipal, district
or local government or government body, or any public administrative or
regulatory agency, political subdivision, commission, court, board or body, or
representative of any of the foregoing, foreign or domestic, of, or established
by, any such government or government body that has authority in respect to a
particular matter.
 
“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) Marks and rights in telephone numbers, including all goodwill
associated therewith, (c) all copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith, (d) all mask
works and all applications, registrations, and renewals in connection therewith,
(e) all trade secrets and Confidential Information, (f) all computer software
(including source code, executable code, data, databases, and related
documentation), (g) all advertising and promotional materials and (h) all copies
and tangible embodiments of any of the foregoing (in whatever form or medium).
 
“Launch Date” means the date when OJO first makes the Solution commercially
available to its Subscribers.

 
3

--------------------------------------------------------------------------------

 
 
“Law” means any statute, law (including common law), constitution, treaty,
charter, ordinance, code, rule, award, injunction, judgment, decree, order,
ruling, subpoena or verdict, regulation and any other binding requirement or
determination of any Governmental Authority.
 
“Liability” means all losses, injuries, damages, liabilities, indebtedness,
obligations, deficiencies, demands, fines, penalties, judgments, liens and
claims, and all related expenses, costs, charges and fees, including reasonable
attorneys’ fees and disbursements, reasonable and necessary consultants’,
computer forensic examination and other professional fees and disbursements,
costs of investigation, litigation, collection, settlement, and judgment, and
any taxes, interest and penalties with respect to any of the foregoing.
 
“Marks” means all trade names, trademarks, service names, service marks, logos,
trade dress, slogans, insignia, corporate names, symbols, tags, legends and
Internet domain names, together with all translations, adaptations, derivations,
and combinations thereof, and all applications, registrations, and renewals in
connection therewith.
 
“New Release” means a release of the Solution which consists of a new version
with substantial enhancements, added functionality, or new features typically
denoted by a change to the number to the left of the first decimal point (e.g.,
a change from 2.x to 3.x).
 
“Personal Data” means any information supplied by OJO or a Subscriber that
identifies, relates to, describes, or is capable of being associated with, a
particular individual, including his or her name, signature, social security
number, other identification number, physical characteristics or description,
home or business address or location, email address, telephone number, passport
number, driver's license or state identification card number, insurance policy
number, education, employment, employment history, bank account number, credit
card number, debit card number, union or trade association status, supervisor
name, medical or health information, or any other sensitive information related
thereto.
 
“Pricing Schedule” means the pricing schedule attached as Appendix B to this
Agreement, which reflects D3’s charges to OJO for each aspect of the Solution
and the professional fees and other amounts that may be charged to OJO (provided
that all such charges, fees and other amounts may be revised as set forth in a
Statement of Work).
 
“Processing” means any operation or set of operations which is performed upon
Personal Data, whether or not by automatic means, such as collection, recording,
organization, storage, adaptation or alteration, retrieval, use, disclosure by
transmission, dissemination or otherwise making available, alignment or
combination, blocking, erasure, or destruction.
 
“Representative” means, with respect to either Party, such Party’s Affiliates
and its and their officers, directors, majority stockholders, members, partners,
employees, partners, attorneys, accountants, consultants, contractors, agents,
financial and other advisors, heirs, successors and assigns.

 
4

--------------------------------------------------------------------------------

 
 
“Retail Subscribers” means persons who have been registered for the provision of
the Services contemplated by the Solution and have an active account capable of
utilizing the Services contemplated by the Solution in accordance with the terms
of this Agreement or any Statement of Work.
 
“Services” means VoIP telephony and video services.
 
“SIP” means Session Initiation Protocol, a protocol that is used to manage
telephony over internet protocol networks.
 
“Software” means the computer programs provided by D3 in connection with the
Service, including all third party computer programs.
 
“Solution” means all Software, Documentation, Updates, CPEs, training,
technology and materials used to provide D3’s Services to OJO under this
Agreement or any Statement of Work, whether owned by D3 or a third party, that
will enable OJO to deploy SIP-based Services, including providing (i) Services
to Wholesale Subscribers (with the ability to white label any and all sign-up
and member-center user interfaces for such Wholesale Subscribers and track (both
individually and on an aggregate basis) the Retail Subscribers obtained by such
Wholesale Subscriber) and (ii) Services to Retail Subscribers.
 
“Source Code” means the human readable form of the Software and any related
materials, including flow charts, logic diagrams and listings, whether in
machine or human readable form.
 
“Subscriber” means any Wholesale Subscriber or any Retail Subscriber.
 
“Technical and Organizational Security Measures” means measures aimed at
protecting Personal Data against accidental or unlawful destruction or
accidental loss, alteration, unauthorized disclosure or access, in particular
where the Processing involves the transmission of data over a network, and
against all other unlawful forms of Processing.
 
“Tier 1” means agents that assist with all order entry, fulfillment,
provisioning, billing, account maintenance, adjustments, cancellations and
general isolation of issues to a CPE, the ISP or the network.
 
“Tier 2” means technicians that isolate issues to a CPE, the ISP or the network,
but has a greater focus/experience level in resolving quality of service issues;
in addition, Tier 2 technicians generally has tenure and experience, handles
escalated situations, performs remote diagnostics, provides troubleshooting
assistance and approves RMAs.

 
5

--------------------------------------------------------------------------------

 

“Tier 3” means technicians in the network operations center which addresses
network issues, such as patterns of call failures to a certain geographical
area, patterns of call quality issues, patterns of customer inability to access
network features, patterns of customer inability to access the member center,
the call center’s inability to access the CSI, etc.  As a general rule,
individual phone issues would not be handled by Tier 3.
 
“Transition Breach” means D3’s material breach of its transition obligations
under this Agreement and any Statement of Work.
 
“Triggering Event” means, with respect to a Party or any of its direct or
indirect subsidiaries, any of the following:
 
a.    the cessation of normal business operations or the cessation of providing
the Solution to OJO in breach of this Agreement or any Statement of Work;
 
b.    the making of a general assignment for the benefit of creditors;
 
c.    institution of a proceeding under any state corporation or similar law for
the purposes of dissolution;
 
d.    institution of a proceeding under any state insolvency or similar law for
the purpose of its bankruptcy or liquidation;
 
e.    a voluntary filing of a petition for relief under the Bankruptcy Code;
 
f.    the filing of an involuntary petition in bankruptcy that is not dismissed
within 60 calendar days after its filing;
 
g.    the admission in writing of a failure to generally pay its debts as such
debts become due; or
 
h.    the occurrence of a Force Majeure event with respect to which D3 has
failed to provide reasonably equivalent back-up or disaster recovery within ten
(10) days.
 
“Updates” means any (i) New Releases, (ii) new versions or material, or (iii)
updates, changes, enhancements or modifications to the Solution, in each case at
such time as they are capable of being deployed by D3 without a service or
functionality degradation or loss.
 
“Wholesale Subscriber” means any customer of OJO to which OJO sells the Solution
on a wholesale basis to enable such customer to resell the Services contemplated
by the Solution to Retail Subscribers.

 
6

--------------------------------------------------------------------------------

 

3.    Licenses for Solution.
 
a.    License of Solution to OJO.  D3 hereby grants to OJO (i) a non-exclusive,
worldwide, royalty free, fully paid-up license to use, copy, modify, distribute,
display and sublicense with respect to all Documentation, CPEs, training and
materials used to provide D3’s Services to OJO under this Agreement or any
Statement of Work, whether owned by D3 or a third party, and (ii) a
non-exclusive, worldwide, royalty free, fully paid-up license to use,
distribute, display and sublicense with respect to Software, Updates or
Technology, in each case, in order to provide the Solution to Subscribers
(including for their use in connection with their use or resale of the Solution)
and to administer, support, market and provide any services related to the
Solution.  Notwithstanding the foregoing, OJO shall not be provided access to
the Source Code and D3 does not grant any license to OJO with respect to copying
or modifying the Software, Updates or Technology.
 
b.    Updates.  Upon prior written notice to OJO, D3 shall deliver to OJO and
Subscribers any Updates.
 
c.    Features and Functionality Review.  At OJO’s request, but not more
frequently than once every three months and simultaneously with the Pricing
Review described in Section 6(e) below, D3 will meet telephonically with OJO to
review the features and functionality of the Solution.  At such meetings, the
Parties will evaluate the revisions or modifications to the Solution that may be
necessary to maintain OJO’s competitive position within the market for the
provision of the Services contemplated by the Solution.  Neither Party shall be
obligated to implement or pay for any such revision or modification in the
absence of a written amendment to this Agreement or the applicable Statement of
Work setting forth the terms and conditions thereof.
 
4.    Rate Plans.  As specified in the applicable Statement of Work, the Parties
will agree on the rate plans, with specific rates and other elements to be
agreed upon by the Parties, that may be offered to Subscribers.  OJO shall
identify to D3 in writing which rate plans it has selected no later than the
date specified in the applicable Statement of Work.  Upon receipt of such notice
from OJO, D3 shall implement the designated rate plans in accordance with the
applicable Statement of Work.  Any delay in the delivery of such notice shall
result in a delay of a like period in D3’s implementation of the designated rate
plan.
 
5.    CPE.
 
a.    Supply of CPEs.  D3 has certified the D3 Certified CPEs and the Iris
3000-AU Video Phone on the D3 network.  D3 shall promptly provide OJO with any
updates to the list of CPEs certified in connection with the Services
contemplated by the Solution.  D3 will supply D3 Certified CPEs that have been
purchased by OJO from D3 for sale to Subscribers according to the terms set
forth in the applicable Statement of Work.  OJO may purchase D3 Certified CPEs
from D3 or any other source.  OJO will be required to prepare, and D3 will be
required to provide reasonable assistance in preparing, any user manuals, quick
start guides and any necessary installation software that OJO wants to be
provided to the Subscribers.  D3 agrees to use commercially reasonable efforts
to work with OJO to ensure that the Iris 3000-US is available and integrated
into the Solution within 30 days following the Effective Date.  D3 agrees to use
commercially reasonable efforts to work with OJO to ensure that the Iris 4000
and other CPEs reasonably requested by OJO are available and integrated into the
Solution within 90 days of a written request by OJO to D3.

 
7

--------------------------------------------------------------------------------

 
 
b.    Fulfillment.  As more particularly defined in the applicable Statement of
Work, D3 may be responsible for arranging for shipping certain CPEs to
Subscribers and inserting any user manuals, quick start guides and installation
software provided by OJO.  Unless otherwise specified, all such shipments shall
be of new non-returned, non-refurbished CPEs made by a shipping method to be
agreed to by the Parties, and shall be invoiced to OJO in accordance with the
amounts set forth in the Pricing Schedule.
 
6.    Pricing.
 
a.    D3 Service Charges to OJO.  D3’s charges to OJO for the Solution are set
forth in the Pricing Schedule.  D3 shall provide OJO with (i) at least 90 days’
prior written notice of any proposed price increases to any One-time Activation
Fees, Monthly Per Subscriber Fees or Professional Fees included on the Pricing
Schedule, (ii) at least 7 days’ prior written notice of any proposed price
increases for national and international usage rates included on the Pricing
Schedule and (iii) at least 45 days’ prior written notice of any price increases
to any other item included on the Pricing Schedule.  Notwithstanding the
foregoing, (A) D3 shall not increase any One-time Activation Fees, Monthly Per
Subscriber Fees or Professional Fees on the Pricing Schedule without the prior
written consent of OJO, (B) if D3 provided OJO with at least 7 days’ prior
written notice of any proposed price increases for national and international
usage rates, D3 shall be permitted to increase national and international usage
rates on the Pricing Schedule following such 7 day notice period to an amount
equal to 120% multiplied by the direct costs incurred by D3 with respect to such
national and international usage rates and (C) if D3 provided OJO with at least
45 days’ prior written notice of any proposed price increases for any fees on
the Pricing Schedule, other than One-time Activation Fees, Monthly Per
Subscriber Fees, Professional Fees, national and international usage rates, D3
shall be permitted to increase such other fees on the Pricing Schedule following
such 45 day notice period to an amount equal to 120% multiplied by the direct
costs incurred by D3 with respect to the service underlying such fee.
 
b.    OJO Service Charges to Retail Subscribers.  As may be set forth and as
more particularly defined in the applicable Statement of Work,
 
(i)    D3 may be required to bill Retail Subscribers on behalf of OJO for such
Retail Subscriber’s service charges as follows:  (A) monthly subscription fees
shall be billed and collected (through a merchant account established and
maintained by OJO in connection with the Solution) for the 30 days following the
billing date and (B) non-recurring charges shall be billed and collected
(through a merchant account established and maintained by OJO in connection with
the Solution) (whether by actual charges to the Retail Subscriber or by debit
against the credit balance of the Retail Subscriber maintained by OJO or D3, as
applicable) at the time of purchase by the Retail Subscriber;
 
(ii)    D3 may be required to notify OJO, pursuant to the reports contemplated
by this Agreement and provided in the Solution, of the amounts that D3 will be
charging OJO per month for each Retail Subscriber’s account (which will include
a deduction for the pro-rated amounts to reflect the number of days within such
month in which a Retail Subscriber’s account was not active for the entire
month);

 
8

--------------------------------------------------------------------------------

 
 
(iii)     within five (5) days of the end of a Retail Subscriber’s billing
cycle, D3 shall make available to such Retail Subscriber a detailed summary of
charges incurred by the Retail Subscriber for such billing cycle; and
 
(iv)     D3 may be required to facilitate the payment of all fees owed to OJO by
Retail Subscribers as reasonably requested by OJO, with the resulting amounts
being processed through a merchant account established and maintained by OJO in
connection with the Solution.
 
c.    OJO Service Charges to Wholesale Subscribers.  As more particularly
defined in the applicable Statement of Work, within seven (7) days after the end
of each month, D3 shall provide OJO any information agreed to by the Parties
with respect to the usage of services by each Wholesale Subscriber during the
prior calendar month.
 
d.    Invoices.
 
(i)    D3 will invoice OJO on a monthly basis in U.S. dollars for all amounts
due hereunder.  All payments hereunder shall be paid in U.S. dollars.  OJO shall
pay D3 those fees and expenses set forth on such invoice in full (subject to
paragraph (d)(ii) below) via wire transfer directly to a bank account or
accounts designated by D3 or in such other manner mutually agreed upon by the
parties within forty five (45) days of the date of the receipt of the invoice
(the “Due Date”).  Any payments not received by the Due Date (other than with
respect to any disputed amounts set forth in a disputed invoiced contemplated by
Section 6(d)(ii)) may (at D3’s sole discretion) bear interest at a rate of one
and one half percent (1.5%) per month (or the pro-rata portion thereof) or the
maximum rate permitted by Law, whichever is less, until paid in full.  OJO shall
reimburse D3 for all reasonable out-of-pocket costs (including reasonable
attorneys’ fees) incurred by D3 in collecting unpaid amounts from OJO after a
Due Date. This provision will survive termination or expiration of this
Agreement.
 
(ii)    Notwithstanding the foregoing, amounts equal to charges set forth on an
invoice may be withheld by OJO if OJO provides D3 with written notice that an
invoiced charge (whether or not previously paid) is the subject of a bona fide
dispute (which such notice shall set forth the disputed charge and the reasons
(in reasonable detail) why OJO disputes any such charge) within ninety (90) days
of receipt of the invoice containing the disputed item; provided that, OJO shall
remit the undisputed portion of the invoice pursuant to paragraph (d)(i) above;
provided further that, OJO shall not be limited in disputing errors or
inaccuracies in invoices that have been caused by D3’s negligence or willful
misconduct.  D3, in its reasonable discretion, may request additional supporting
documentation from OJO regarding such disputed invoice.  D3 and OJO will
promptly address and attempt to resolve such dispute in good faith within thirty
(30) days.
 
e.    Pricing Reviews.  D3 shall use commercially reasonable efforts to
structure and provision the Services contemplated by the Solution so as to offer
wholesale pricing generally equivalent to market standards.  At either Party’s
request, each Party agrees to meet telephonically periodically with the other
Party, but not more than once every three months, to review and compare D3’s
pricing with market prices for services substantially similar to the Services
contemplated by the Solution. The Parties shall negotiate any appropriate price
reductions or increases in good faith.

 
9

--------------------------------------------------------------------------------

 
 
7.    Branding.  Except as otherwise expressly set forth herein, the Solution
will be identified solely by such brands, logos and other names as are
designated in writing by OJO, as provided below.
 
a.    Designation by OJO.  OJO shall designate, pursuant to a written notice
delivered to D3 by the date specified therefor in the applicable Statement of
Work, the manner in which it requests D3 to implement the brand name designated
by OJO in connection with the Solution.  Such written notification shall specify
in reasonable detail the placement, application and usage guidelines related to
such branding designations (e.g., OJO shall specify the manner in which it
requests its branding designations to be applied to the graphic user interface,
telephony user interface, manuals and other documentation, technical support
line, Subscriber invoices, applicable websites and other individual components
of the Solution), and shall include, where practical, electronic versions of
such brand designations.
 
b.    Implementation by D3.  Upon receipt of such information as is reasonably
necessary to implement OJO’s branding designations, D3 shall use its reasonable
efforts using D3’s then-current style configurations to configure the Solution
to satisfy OJO’s branding requirements provided in the written notification set
forth in Section 7(a).  Any delay by OJO in the delivery of its branding
designations to D3 shall result in a like extension of the date by which D3 is
required to effect the implementation thereof, as set forth in the applicable
Statement of Work.
 
8.    Technical Support.  D3 shall be responsible for all Tier 3 technical
support for the Services contemplated by the Solution.  To facilitate such
technical support, D3 shall maintain an on-line trouble ticket system from which
Tier 2 support can refer non-critical support questions.  In addition, D3 shall
maintain a toll-free number from which Tier 2 support can refer critical support
questions.  D3 acknowledges and agrees that all costs incurred by D3 in
providing technical support contemplated by this Agreement or any Statement of
Work are included in the per subscriber charges contemplated by the Pricing
Schedule and, therefore, D3 will not separately charge OJO or any Subscriber any
amounts for technical support contemplated by this Agreement or any Statement of
Work.  OJO shall have the right at any time, upon the delivery of thirty (30)
days’ prior written notice, to assume responsibility for the provision of such
technical support at its sole cost.
 
9.    D3 Operational Responsibilities.
 
a.    Operational Matters; Deliverables.  As more particularly defined in the
applicable Statement of Work, (i) D3 will be responsible for configuring,
implementing and hosting the Solution, and for creating certain related
deliverables and (ii) D3 agrees to provide the following: the Order Sign-up
Portal, Members Center Portal, provisioning, billing and collection, and any
other services set forth in this Agreement or any Statement of Work.  In
providing such services to OJO, D3 shall be solely responsible for procuring
such support services and technology as it deems necessary or desirable in
connection with its responsibilities under this Agreement and any Statement of
Work.  As requested by OJO, D3 shall use its best efforts to promptly deliver
(with automatic installation), to all applicable CPEs used by Subscribers, any
new versions, updates, changes, enhancements or modifications to the Software
contained on such CPE.

 
10

--------------------------------------------------------------------------------

 
 
b.    Disaster Recovery.  As promptly as practicable following the Effective
Date, D3 shall (to the extent it has not already done so) ensure that a remote,
redundant facility with the capacity to provide disaster recovery in connection
with the Solution has become operational in North America.
 
c.    Service Levels.  In connection with the Solution, D3 will provide the
Service to OJO in accordance with the service levels and the terms and
conditions set forth in the Service Level Agreement (“SLA”) attached as Appendix
C to this Agreement and incorporated herein by reference.  If D3 fails to attain
a specified service level, it shall issue OJO a service credit in connection
therewith, as set forth in the SLA.  The Solution shall track all service levels
set forth in the SLA.
 
10.  Legal & Regulatory Compliance.
 
a.    Compliance with Laws.
 
(i)     General.  Each Party shall comply with all applicable Laws in connection
with the exercise of its rights and performance of its obligations under this
Agreement and any Statement of Work.
 
(ii)    OJO’s Compliance Responsibilities.  OJO shall be responsible for
complying with all applicable Laws related to its offering of the Solution to
Subscribers under this Agreement and any Statement of Work, including but not
limited to the procurement of permits or certificates and the Laws regarding
E-911 emergency services and enhanced E-911 emergency services (“E-911
services”), provided that, D3 agrees that the Solution shall include all
functionality required by Law to enable OJO to provide E-911 services to
Subscribers required by Law.
 
(iii)   D3 Compliance Responsibilities.  D3 shall procure all permits or
certificates and make all filings with or reports to any applicable Government
Authorities necessary to perform D3’s obligations under this Agreement and any
Statement of Work.  D3 shall provide (to the extent relating to D3’s network or
within D3’s possession or control, and not otherwise capable of being
independently produced by OJO without under expense or effort) to OJO as part of
the Solution the necessary services and, as reasonably requested and specified
by OJO, certifications, documentation, information, data, reporting or tools to
enable OJO to comply with all applicable Laws related to its offering of the
Solution to Subscribers under this Agreement and any Statement of Work,
including
 
(1) 
the Laws regarding E-911 emergency services and enhanced E-911 emergency
services;


 
11

--------------------------------------------------------------------------------

 
 
(2) 
that D3’s network complies with requirements to facilitate electronic intercepts
and/or monitor and record/store voice conversation under applicable Law,
including the Communications Assistance for Law Enforcement Act (CALEA);

 
(3) 
the VoIP Disability Access Report and Order promulgated by the FCC requiring
VoIP service providers to adhere to the FCC’s existing disability access rules;

 
(4) 
the maintenance of records (which D3 shall provide to OJO on demand) of the
accessibility efforts to comply with Section 265 of the Telecommunications Act
of 1996 that can be presented to the FCC in the event that consumers with
disabilities file complaints;

 
(5) 
offering the use of the 711 dialing code for access to telecommunications relay
services to permit persons with a hearing or speech disability to use the
telephone system via a text telephone (TTY) or other device to call persons with
or without such disabilities;

 
(6) 
complying with local number portability requirements under applicable Law;

 
(7) 
to the extent required by applicable Law, complying with the Red Flag Rules
promulgated by the Federal Trade Commission to implement section 114 of the Fair
and Accurate Credit Transactions Act, including the adoption of an identity
theft prevention program; and

 
(8)
the data necessary for the preparation of all filings or reports to be made by
OJO to any Governmental Authority, including Form 477 and Form 499 required by
the FCC.

 
Following the Effective Date, D3 shall promptly provide to OJO the CALEA plan
filed by D3 with the required U.S. Governmental Authority, and, as they are
developed in the future, any revisions or updates to that plan.
 
b.    Processing of Personal Data.
 
(i)    Standard.  D3 shall process Personal Data only in accordance with
applicable Law and solely under the direction and control of, and pursuant to
the instructions of, OJO pursuant to this Agreement, any Statement of Work and
any model contracts executed pursuant to Section 10(b)(v).
 
(ii)    Ownership and Control.   OJO retains all right, title, and interest in
and to any Personal Data transferred to D3.  OJO grants D3 a limited, revocable
and non-exclusive license to use Personal Data for those purposes necessary for
D3 to perform its obligations under this Agreement or any Statement of Work and
for no other purpose, and provided that D3 will have no right to create or
maintain data which is a derivative of such data.

 
12

--------------------------------------------------------------------------------

 
 
(iii)  D3 Requirements.  D3 agrees that at any and all times during which it is
Processing Personal Data, or otherwise having access to such Personal Data, it
will:
 
(1) 
have in place appropriate and commercially reasonable Technical and
Organizational Security Measures, including physical, electronic, and procedural
safeguards, to protect the Personal Data against unauthorized or unlawful
Processing of Personal Data and against a Data Security Breach;

 
(2) 
comply with all applicable privacy and data protection laws to which it is
subject;

 
(3) 
not sell, share, or otherwise transfer or disclose any Personal Data to any
other party without prior written consent from OJO;

 
(4) 
take all reasonable steps to return, destroy, or arrange for the destruction of,
Personal Data at the termination of this Agreement or any applicable Statement
of Work or when there is no longer any legitimate business need to retain such
Personal Data;

 
(5) 
make the Personal Data available only to its Representatives who have a
legitimate D3 business need to access the Personal Data, who are bound by
legally enforceable confidentiality obligations, and who have received training
in the appropriate Processing of Personal Data; and

 
(6) 
assist and cooperate with OJO with any necessary or appropriate disclosures or
other remedial measures as a result of any Data Security Breach.

 
(iv) D3 Reporting Obligations.  D3 shall immediately and without unreasonable
delay inform OJO, in writing:
 
(1)
if it cannot comply with any provision of this Section 10(b) or any Statement of
Work related to Personal Data.  If this occurs, OJO shall be entitled to suspend
the Processing of Personal Data and to terminate any of D3’s further Processing
of Personal Data, with D3 to cover OJO’s reasonable cost of obtaining comparable
replacement services for those terminated services covered by this Agreement and
any Statement of Work;

 
(2) 
of any request for access to any Personal Data received by D3 from any
government official (including any data protection agency or law enforcement
agency);

 
(3) 
of any Data Security Breach involving Personal Data, including all relevant
facts with respect to the Data Security Breach;

 
(4) 
in advance of any disclosure of Personal Data to a third party; and


 
13

--------------------------------------------------------------------------------

 
 
(5) 
of any and all requests, complaints or other communications with respect to the
Processing of Personal Data received from any individual whose Personal Data is
or may be included among the Personal Data.  D3 understands that it is not
authorized to respond to these requests, unless explicitly authorized by OJO,
except for the request received from a governmental agency with a subpoena or
similar legal document compelling disclosure by D3.

 
(v)   European Union Compliance.  D3 represents and warrants that (a) the Order
Sign-up Portal for the Solution shall only permit Subscribers that provide a
service address located in the United States of America to purchase the Services
contemplated by the Solution and (b) no Processing of Personal Data by D3 will
be subject to any data protection laws of the European Union.
 
(vi)  Risk Assessment. Upon OJO’s request, D3 will provide reasonable evidence
that it has established and maintains Technical and Organizational Security
Measures governing the Processing of Personal Data appropriate to the risks
represented by the Processing and the nature of the data to be protected.  OJO
shall have the right to request from D3, and D3 agrees to provide OJO with,
reasonable copies of and information concerning D3’s information security
protocols.
 
(vii) Internal Controls.  Upon the reasonable request of OJO, with respect to
each calendar year in which the Solution is provided to OJO, D3 shall provide,
from time to time, all internal control and process documentation related to the
Solution and, if any internal control and process documentation reasonably
satisfactory to OJO is not available, D3 shall promptly create, at D3’s sole
cost and expense, such documentation of the internal controls and processes
related to the Solution.  D3 shall permit OJO and OJO’s auditors to rely on all
of D3’s internal control and process documentation in evaluating, preparing and
auditing OJO’s internal controls over financial reporting and OJO’s disclosure
controls and procedures.  D3 agrees to use its commercially reasonable efforts
to promptly correct any deficiencies or weaknesses identified by OJO in D3’s
internal controls and processes.
 
c.    Data Security.  D3 represents and warrants that it has adequate controls
necessary to protect the confidentiality, integrity, and availability of
Confidential Information and Personal Data, including the following:
 
(i)    D3 represents and warrants that its information technology practices
conform to and meet PCI DSS standards as defined by major credit card vendors. 
D3 will monitor these PCI DSS standards and its information technology practices
and D3 will notify OJO within one (1) week, if its practices should not conform
to such standards.  D3 will provide a letter of certification to attest to
meeting this requirement on an annual basis.
 
(ii)    D3 certifies, to the extent required by applicable Law, that it will, by
the required effective date as specified by applicable Law, have an Identity
Theft Prevention Program that complies fully with the US Federal Trade
Commission’s Red Flag Rules to adequately protect OJO’s confidential consumer
account information, including Personal Data, which may be susceptible to
identity theft.

 
14

--------------------------------------------------------------------------------

 
 
(iii)    D3 also agrees that no Personal Data or OJO Confidential Information at
any time will be processed on or transferred to any portable or laptop computing
device or any portable storage medium, unless approved by OJO or that such
storage medium is in use as part of the D3’s designated backup and recovery
processes.
 
11.  Deliverables.  D3 shall submit to OJO any deliverable, or that portion of
any joint deliverable, for which D3 has responsibility in the manner and upon
the schedule set forth in the applicable Statement of Work.  Acceptance of
deliverables (or, in the case of joint deliverables, any portion thereof) by OJO
shall not be unreasonably withheld.  In order to reject a deliverable, OJO shall
so notify D3 in writing within seven (7) days of the date of receipt of any such
deliverable.  Such notice shall specify in reasonable detail the reasons such
deliverable has been rejected.  D3 will use its reasonable commercial efforts to
make revisions to such deliverable as soon as reasonably practicable.
 
12. Ownership of Subscriber
 
a.    Service Data.  Any and all data collected in the offering of the Solution
(“Service Data”), including customer data and all reports related to the
delivery, performance, and usage of the Solution, shall be owned by OJO. Solely
for the purpose of performing its obligations under this Agreement or any
Statement of Work, D3 may collect, use and access the Service Data during the
Term, but shall not acquire any ownership interest therein.  In connection with
its use of the Service Data, each Party shall comply with the terms of the
current version of the privacy policy applicable to the Solution.  From time to
time and as may be reasonably requested by the other Party, each Party shall
provide the other with such data and reports as are in its possession, custody
or control.
 
b.    Management of Subscriber Relationship.  OJO will own the Subscriber
relationship, which D3 will provide those services in connection therewith on
OJO’s behalf that are set forth in this Agreement and any Statement of
Work.  The Parties shall cooperate as reasonably required with respect to, among
other things, (i) managing all matters relating to Subscriber communications,
marketing, service, credit card transactions, names and passwords and (ii)
diligent monitoring of Subscriber use of the Solution, including the immediate
removal of obscene, pornographic, and illegal materials, and the prohibition of
spam.  Unless and only to the extent otherwise set forth in this Agreement or in
a Statement of Work, OJO shall be responsible for providing all Subscriber
support.
 
c.    Status of Subscribers.  The Parties acknowledge that the Subscribers are
customers of OJO, and not of D3.
 
d.    Continuity of Service.  Notwithstanding anything to the contrary in this
Agreement or any Statement of Work, the following provisions will apply as of
the Effective Date:

 
15

--------------------------------------------------------------------------------

 
 
(i)    Access.  Immediately upon D3 ceasing, or threatening to cease, to provide
the Solution to OJO (except following termination or expiration of this
Agreement or applicable Statement of Work in accordance with this Agreement or
such applicable Statement of Work and following any Transition Period as
contemplated by Section 15(a)), D3 shall permit OJO reasonable access to its
facilities, whether owned or leased, and to its personnel in order to facilitate
the orderly transition of the Subscribers in the manner contemplated by this
Agreement or any applicable Statement of Work.  In addition, D3 hereby grants to
OJO, to the extent it is legally permitted to do so and at no charge to OJO, the
right to use all of the assets whether tangible or intangible and whether owned,
licensed or leased by D3, that are reasonably necessary to provide the Solution
for the purpose of transitioning any and all of the Subscribers from the
Solution to a third party vendor or to OJO, as determined by OJO in its sole
discretion, and to provide the Solution to the Subscribers until such time as is
reasonably necessary to ensure that all of the Subscribers have been
transitioned but in no event longer than the Transition Period.  OJO shall have
the right to access such assets immediately upon D3 so ceasing to provide the
Solution to OJO.  D3 shall be responsible, at its expense, for taking all
commercially reasonable steps required to obtain any consents, licenses,
sublicenses or approvals necessary to allow OJO to use such assets to provide
the Solution and transition all of the Subscribers as provided herein.  D3 will
retain all liability and expenses incidental to ownership of such assets,
including depreciation, taxes and insurance expenses.  OJO shall defend,
indemnify and hold harmless D3 and its Representatives from and against any
Claims and all Liabilities arising from, in connection with, or otherwise with
respect to any and all actions taken by OJO pursuant to this Section 12(d)(i)
that (a) are not reasonably related to or in connection with transitioning
Subscribers to a Replacement Service and (b) are not reasonably related to the
standard process and procedures utilized by D3 in operating the Solution or
transitioning the Service to a Replacement Service.
 
(ii)    Subscriber Information. D3 will make Subscriber data files available to
OJO via FTP server or other electronic means (as mutually agreed to by the
Parties) and will update such data files every calendar day.  Within seven (7)
days after the end of each calendar month, D3 shall provide OJO an electronic
data file containing the configuration files (such configuration files shall
first be made available to OJO following a reasonable time after the Effective
Date) and passwords for each CPE used by all Subscribers in connection with the
Solution and any other relevant information requested by OJO that would
facilitate the transition of Subscribers to a Replacement Service (as such term
is defined in Section 15(a)).

 
16

--------------------------------------------------------------------------------

 

(iii)     Bankruptcy.  Notwithstanding anything to the contrary in this
Agreement or any Statement of Work, (I) all rights and licenses granted under
this Agreement and each Statement of Work (including with respect to the
Solution) are intended to be, and shall be deemed to be, for purposes of Section
365(n) of the Bankruptcy Code (“Section 365(n)”) licenses of rights to
“intellectual property” as defined under Section 101(35A) of the Bankruptcy
Code; and (II) the Software is, and shall be deemed to be, “embodiment[s]” of
“intellectual property.”  All of the rights of OJO under this Agreement and each
Statement of Work, including the right to use the Solution, the Source Code and
the assets described in Section 12(d)(ii), shall be deemed to exist immediately
before the occurrence of any bankruptcy case in which D3 is a debtor.  OJO shall
retain and may fully exercise all of its rights and elections under the
Bankruptcy Code or equivalent legislation in any other jurisdiction.  Without
limiting the generality of the foregoing, D3 acknowledges that, to the maximum
extent permitted by Law, the rights and licenses granted to OJO pursuant to this
Agreement or any Statement of Work shall not be affected by the rejection of
this Agreement or such Statement of Work in bankruptcy, and shall continue
subject to the terms and conditions of this Agreement or such Statement of
Work.  In the event that this Agreement or any Statement of Work is rejected or
deemed rejected in a bankruptcy proceeding (a “Rejection”), D3 shall provide
written notice thereof to OJO.  In the event that OJO makes no specific election
under Section 365(n) within 60 days of written notice of such Rejection to
either treat this Agreement or such Statement of Work as terminated, or to
retain its rights, except as otherwise required by Law, OJO shall be deemed to
have made a formal election (1) to retain its rights under Section 365(n)(1)(B),
(2) to demand that the trustee in such bankruptcy provide to OJO any
intellectual property held by such trustee that is subject to this Agreement or
such Statement of Work (including any embodiment of such intellectual property
to the extent protected by applicable non-bankruptcy law), and to not interfere
with the rights of OJO as provided in this Agreement and such Statement of Work,
under Section 365(n)(3)(A) and (3) to the extent any rights of OJO under this
Agreement or any Statement of Work are determined by a bankruptcy court not to
be “intellectual property rights” for purposes of Section 365(n), all of such
rights arising from such Rejection shall remain vested in and fully retained by
OJO after any such Rejection.  OJO shall under no circumstances be required to
terminate this Agreement or any Statement of Work after a Rejection in order to
enjoy or acquire any of its rights under this Agreement or any Statement of
Work.  In the event that this Agreement or any Statement of Work is subject to a
Rejection and election by OJO to retain its rights under Section 365(n)(l)(B),
any continuing payments required by OJO hereunder shall be as set forth in
Section 365(n)(2).  In the event that D3 pursuant to the bankruptcy process or a
trustee in bankruptcy attempts to assign this Agreement, OJO shall be entitled
to prevent such assignment unless it receives adequate assurances of future
performance regarding such proposed assignee, which adequate assurances shall
include whether the proposed assignee has the equivalent or greater financial,
personnel, technical and capital resources at the time of the proposed
assignment as those possessed by D3 on the Effective Date.
 
17

--------------------------------------------------------------------------------


 


13.   Term. The initial term of this Agreement (the “Initial Term”) shall
commence on the Effective Date and shall continue for a period of five (5) years
from the Launch Date unless terminated earlier in accordance with this
Agreement.  Following the expiration of the Initial Term (unless the expiration
of the Initial Term was due to a termination prior to the date five (5) years
after the Launch Date), this Agreement shall automatically renew for successive
terms of one (1) year each unless either Party provides the other Party written
notice of termination at least 180 days prior to the expiration of the
then-current term.  References in this Agreement to the “Term” shall include the
Initial Term and any extensions thereof.
 
14.   Termination.  This Agreement and any Statement of Work may be terminated
by either Party as follows:
 
a.     Termination for Breach.  Either Party may immediately terminate this
Agreement at any time in the event of a material breach of this Agreement or any
Statement of Work by the other Party (including the failure to pay any amounts
due under this Agreement or any Statement of Work within 30 days after written
notice thereof); provided that, if the breach is capable of being cured, the
breaching Party shall have thirty (30) days following written notice thereof to
cure such breach.  If the breach that is capable of being cured is not cured
within such 30-day period, such termination shall be effective immediately and
automatically upon the expiration of the 30-day period without further notice or
action by either Party.
 
b.     Termination for Material Adverse Changes.
 
                      (i)    Termination for Triggering Event.  Either Party may
terminate this Agreement immediately following delivery of written notice to the
non-terminating Party if a Triggering Event occurs with respect to the
non-terminating Party.
 
                      (ii)   Termination for a Force Majeure Event.  As
contemplated by Section 24(d), the Party receiving notice of a Force Majeure
Event may terminate this Agreement or any Statement of Work that is affected by
the Force Majeure Event in whole or in part if the delay caused by the Force
Majeure Event is not cured within thirty (30) days of receipt of such notice.
 
                      (iii)   Termination for Convenience.  Either Party may
terminate this Agreement for convenience upon delivery of one hundred eighty
(180) days prior written notice delivered to the other Party.
 
c.     No Extension of the Term.  Except as set forth in Section 13 above, no
promise or expressed intention to renew or extend the Term for any particular
period shall be binding upon either Party unless stated in a written document
signed by each Party.
 
18

--------------------------------------------------------------------------------


 
15.   Effect of Termination.
 
a.     Transition.  Notice of termination or expiration by either Party pursuant
to Sections 13 or 14 will commence a period (the “Transition Period”) during
which the Parties will cooperate in transitioning all Subscribers to replacement
services provided by OJO or OJO’s designee (the “Replacement Service”).  During
the Transition Period, D3 will promptly create a configuration file for each
model of CPE then in use by Subscribers, which configuration file will direct
such CPE to the Replacement Service and grant the Replacement Service full
access to and control over such CPE, and will deploy such configuration files
remotely to Subscribers over the course of the Transition Period in accordance
with the schedule established by the Parties.  During the Transition Period OJO
will promptly arrange for a Replacement Service, arrange to port Subscriber
phone numbers to the Replacement Service and otherwise transition the
Subscribers to the Replacement Service.  The Transition Period shall continue
until the earlier of the date on which all Subscribers have been removed from
the applicable Solution and the date six (6) months following the notice of
termination.  This Agreement, including OJO’s obligation to pay fees and charges
pursuant to this Agreement, will remain in effect throughout the Transition
Period.  Notwithstanding anything in this Agreement to the contrary, if
termination is by D3 under Section 14(a) all services required to transition
Subscribers to the Replacement Services shall be deemed “professional services”
and OJO shall be responsible for fees for any such professional services in
accordance with the rates set forth in the Pricing Schedule attached hereto and
any Statements of Work.
 
b.     Liabilities.  Neither the expiration nor termination of this Agreement
shall excuse either Party from any Liabilities incurred prior to the effective
date of such expiration or termination, and all such Liabilities shall be due
and payable in the manner and within the time periods established by this
Agreement.
 
c.     End of Term.  Upon the expiration or termination of this Agreement and
following any Transition Period or as otherwise contemplated by Section 12(d),
all licenses granted hereunder will automatically terminate and deltathree will
discontinue the provision of Services.
 
d.     Survival of Obligations. Obligations and rights in connection with this
Agreement or any Statement of Work, which by their nature would continue beyond
the termination or expiration of this Agreement (including those in Sections 10
(Legal and Regulatory Compliance), 12 (Ownership of Subscriber), 14
(Termination), 15 (Effect of Termination), 16 (Representations and Warranties),
17 (Taxes and Applicable Fees), 18 (Licenses Regarding Intellectual Property),
19 (Indemnification), 20 (Publicity), 22 (Records and Audits), 23
(Confidentiality), 24 (No Warranties), 26 (General)) will survive the
termination or expiration of this Agreement.
 
16.   Representations and Warranties.
 
a.     Each Party represents and warrants to the other Party that:
 
(i)    it is validly existing and in good standing under the Laws of the
jurisdiction of its incorporation;
 
(ii)   it has the full right, power and authority to execute, deliver and
perform its obligations under this Agreement and all Statements of Work;
 
19

--------------------------------------------------------------------------------


 
(iii)    its execution of, and performance under, this Agreement and any
Statement of Work does not and will not (1) violate any applicable Law or (2)
violate or cause a conflict with or default under any other contract or
agreement to which it is subject;
 
(iv)   when executed and delivered by it and by the other Party, this Agreement
and each Statement of Work will constitute the legal, valid and binding
obligation of it, enforceable against it in accordance with its terms, subject
to applicable bankruptcy and other Laws that affect the rights of creditors
generally;
 
(v)   it has obtained, or will obtain, all necessary consents and approvals
required from any entity, including any Governmental Authority with respect to
the entering into this Agreement and all Statements of Work;
 
(vi)    to the best of its knowledge, there are no third party Claims that will
prevent it from fulfilling its obligations under this Agreement or any Statement
of Work; and
 
(vii)   (1) it will not directly or indirectly use any Confidential Information
of the other Party to engage in or facilitate the trading of any securities, in
either case, in violation of any prevailing laws and regulations in any
applicable jurisdiction and (2) it is aware that applicable securities laws
prohibit any person who has material, non-public information concerning the
other Party or its Representatives from purchasing or selling any securities of
the other Party or its Representatives, or from communicating such information
to any other person or entity under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities.
 
b.   D3 represents and warrants to OJO that
 
(i)   the Solution and any other services provided hereunder (i) will be
performed in a professional manner and with corresponding diligence, expertise
and skill and, subject to the quality and reliability of the Subscriber’s
underlying Internet service, in accordance with then-current consumer VoIP
service provider industry standards, (ii) will conform with this Agreement, the
SLA, any applicable Statement of Work and with all Documentation, and (iii) will
comply with all applicable Laws, including relating to the collection and use of
personally identifiable information, export control, privacy, and marketing to
children less than 13 years of age;
 
(ii)   no gratuities have been or will be offered or given by D3 or, to D3’s
knowledge, any of D3’s Representatives to OJO or any of its Representatives, or,
to the extent violative of any applicable Law, including the U.S. Foreign
Corrupt Practices Act, to any representative of any government or political
party, for the purpose of securing favorable treatment with respect to the
awarding, performance or amendment of any contract or agreement;
 
(iii)  D3 owns, or is a licensee with the right to sublicense, all of the
Intellectual Property rights necessary to make available to OJO the Solution in
accordance with the terms of this Agreement and each Statement of Work; and
 
20

--------------------------------------------------------------------------------


 
(iv)   the Solution does not and will not infringe any third party Intellectual
Property rights anywhere in the world.
 
c.   OJO represents and warrants to D3 that all of its membership interests are
directly owned by WorldGate Communications, Inc.
 
d.    The warranties under Sections 16(a) and 16(b) will survive any acceptance
or payment by OJO and shall survive the Term indefinitely.
 
17.   Taxes and Applicable Fees.
 
a.     The prices and expenses set forth in this Agreement and any Statement of
Work do not include any taxes, fees, levies, imposts, duties, charges or
withholdings of any nature (collectively, “Taxes”) imposed on D3 by any
Governmental Authority or third party in connection with D3 providing the
Services to OJO.  D3 shall be responsible for the calculating, collecting and
remitting to the applicable Governmental Authorities of all Taxes required by
the applicable Governmental Authorities in connection with D3’s offering of the
Solution to OJO (which does not include Taxes with respect to OJO’s offering of
the Solution to OJO’s Subscribers).  Subject to D3’s performance of its
obligations under this Agreement, OJO shall be responsible for the calculating,
collecting and remitting to the applicable Governmental Authorities of all Taxes
required by the applicable Governmental Authorities in connection with OJO’s
offering of the Solution to its Subscribers, including but not limited to the
calculating, collecting and remitting of any and all applicable Universal
Service Fund (including Telecommunications Relay Services) and E-911 service
fees
 
b.    All payments required to be made by OJO to D3 under this Agreement shall
be made by OJO without any deduction or withholding for or on account of any
Taxes of any nature imposed by any Governmental Authority on any payment due
hereunder, including withholding or property taxes.
 
c.     If either Party is audited by a Governmental Authority, the other Party
agrees to reasonably cooperate with the Party being audited, at the audited
Party’s reasonable expense, in order to respond to any audit inquiries in an
appropriate and timely manner, so that the audit and any resulting controversy
may be resolved expeditiously.
 
18.   Licenses Regarding Intellectual Property.
 
a.     Except as expressly provided in this Agreement (including the license to
use the Marks as granted herein) or any Statement of Work, no licenses,
expressed or implied, under any Intellectual Property are granted by either
Party to the other Party under this Agreement or any Statement of Work and
nothing contained herein or therein shall be construed as conferring to either
Party by implication, estoppel, or otherwise, any ownership, title, right, or
other interest in any Intellectual Property of the other Party.
 
b.    License to Confidential Information.  Each Party hereby grants to the
other Party a non-exclusive, non-transferable, worldwide, royalty free, fully
paid-up license during the Term to use, copy and modify the Confidential
Information delivered by such Party to the other Party provided such use,
copying or modification is solely for purposes of such Party complying with its
obligations under this Agreement and any Statement of Work.
 
21

--------------------------------------------------------------------------------


 
c.     License to Marks.  Each Party hereby grants to the other Party a
non-exclusive, non-transferable, non-sublicensable, worldwide, royalty free,
fully paid-up license to use the granting Party’s Marks as is reasonably
necessary to perform its obligations under this Agreement or any Statement of
Work. Prior to any use of the other Party’s Marks, each Party shall submit a
sample of such proposed use to the other Party’s designated representative for
its prior written approval, and the submitting Party shall not use the other
Party’s Marks without such prior written approval.  Each Party will comply with
the other Party’s instructions as to the form or use of the other Party’s Marks
and will avoid any action that diminishes the value of such Marks, including
modifying, altering or obfuscating the other Party’s Marks.  A Party’s
unauthorized use of the other Party’s Marks is strictly prohibited.  Each Party
may update or change its Marks usable by the other Party hereunder at any time
by written notice.  From time to time during the Term, OJO may advertise the
availability of the Solution purchased from D3.  Solely in connection therewith,
D3 grants OJO a nonexclusive, fully-paid, worldwide, royalty-free license to use
D3’s Marks in such advertising, provided that OJO displays the symbol “Ô”
adjacent to each unregistered Trademark and “®” adjacent to each registered
Trademark (as shall be indicated by D3 to OJO upon request by
OJO).  Notwithstanding anything to the contrary in this Agreement or any
Statement of Work, OJO shall not be required to retain D3’s Marks on any
Documentation or promotional literature relating thereto.
 
d.     Ownership of Marks.  Each Party agrees that it will not dispute the other
Party's title to its own Marks.  Each Party agrees that it will not register or
attempt to register any of the other Party’s Marks or any Marks that the other
Party reasonably deems to be confusingly similar to any of its Marks.
 
e.     Ownership of Intellectual Property.
 
(i)    The Parties agree that ownership of Intellectual Property developed by
OJO will be owned by OJO (“OJO Property”).  To the extent the results of D3’s
performance pursuant to the terms of this Agreement, any Statement of Work or
otherwise may constitute “work made for hire” for OJO under the United States
Copyright Revision Act of 1976, then such work shall be considered “work made
for hire” by the Parties.  To the extent that any OJO Property is not the
property of OJO by operation of Law, D3 irrevocably assigns transfers and
conveys to OJO, without further consideration, all of its right, title and
interest (including all right, title and interest to Intellectual Property) in
and to such OJO Property.  In addition, D3 will execute any necessary documents
and will take such other actions and otherwise assist OJO, as reasonably
requested, to perfect OJO’s ownership of the OJO Property.  D3 shall ensure that
all of its Representatives, involved with the creation of OJO Property execute
an assignment in favor of D3 assigning any and all right, title and interest,
including any right, title and interest to Intellectual Property, that they may
have in any OJO Property.  D3 appoints OJO its true and lawful attorney-in-fact
and agent, with full power of substitution and resubstitution, for D3 and in
D3’s name, place, and stead, in any and all capacities, to sign any and all
documents and certificates to perfect OJO’s ownership of the OJO Property,
granting unto said attorney-in-fact and agent, or its substitute, full power and
authority to do and perform each and every act and thing requisite or necessary
to be done in connection therewith, as fully to all intents and purposes as it
might or could do in person, ratifying and confirming all that said
attorneys-in-fact and agent, or its substitute, may lawfully do or cause to be
done by virtue of this Agreement or any Statement of Work.
 
22

--------------------------------------------------------------------------------


 
(ii)   Any Intellectual Property jointly developed under this Agreement or any
Statement of Work shall be jointly owned by the Parties (“Joint Intellectual
Property”).  Notwithstanding anything to the contrary in this Agreement or any
Statement of Work, during the Term and following the expiration or termination
of this Agreement, neither Party shall be permitted to make any Claim for
Liability related to the use by the other Party or otherwise attempt to restrict
the use by the other Party of any Joint Intellectual Property or any
Intellectual Property developed by D3 under this Agreement or any Statement of
Work.
 
f.     License to Use OJO Property.  OJO grants to D3 a worldwide,
non-exclusive, non-assignable, non-sublicensable, non-transferrable,
royalty-free license during the Term to use the OJO Property for the sole
purpose of providing the Solution to OJO under this Agreement and any Statement
of Work.  D3 agrees that all OJO Property shall (a) be used only in providing
services to OJO and Subscribers; (b) be kept free of Encumbrances; and (c) not
be modified in any manner by D3 without prior written permission from OJO.  The
OJO Property is the Confidential Information of OJO.  D3 will maintain accurate
records of the receipt and location of all OJO Property.
 
19.   Indemnification.
 
a.     Each Party shall defend, indemnify and hold harmless the other Party and
its Representatives from and against any Claims and all Liabilities arising
from, in connection with, or otherwise with respect to (i) the bad faith, gross
negligence, fraud or willful acts or omissions of the indemnifying Party or its
Representatives; (ii) any inaccuracy or breach of any representation or warranty
made by the indemnifying Party in this Agreement or any Statement of Work; or
(iii) any breach by the indemnifying Party of any covenant or agreement
contained in this Agreement or any Statement of Work.
 
23

--------------------------------------------------------------------------------


 
b.     D3 agrees to defend, indemnify and hold OJO and its Representatives
harmless from and against any Claim and all Liabilities arising from, in
connection with, or otherwise with respect to any (i) violation or infringement
of any Intellectual Property or contract right of a third party; (ii) tort or
product liability related to the Solution; or (iii) Data Security Breach
involving Personal Data while such Personal Data is in the possession, custody
or control of D3.  Notwithstanding the foregoing, D3 shall not be obligated or
liable to defend, indemnify or hold OJO harmless and shall not be responsible
for any Liabilities related thereto under this paragraph to the extent that any
such Claim arises from (A) OJO’s or a third party’s modification of the Solution
without the consent of D3; (B) combination of the Solution with services,
products, processes or materials not furnished, specified or approved by D3 or
(C) D3’s use of or adherence to specifications or instructions furnished in
writing to D3 by OJO.  In the event of any circumstances described in the
preceding sentence, OJO shall defend, indemnify and hold D3 and its
Representatives harmless from and against any Claim and all Liabilities arising
from, in connection with, or otherwise with respect thereto.  In the event any
part of the Solution is held (including pursuant to a settlement) to infringe
any Intellectual Property right of a third party and the exercise of any license
or right provided pursuant to this Agreement or any Statement of Work is
enjoined, D3 shall promptly, at its own expense, but without limiting the scope
and requirements of this indemnification (y) procure for OJO and the Subscribers
the right to continue to exercise such licenses and other rights granted or made
available to it pursuant to this Agreement or any Statement of Work, or (z)
modify or replace the Solution without a material degradation in performance or
functionality to make them non-violative and non-infringing.  D3 shall not
settle or compromise any third party Claim subject to indemnification under this
Agreement or any Statement of Work or consent to the entry of any judgment with
respect thereto (i) as to any non-monetary Liabilities, restrictions or
limitations on OJO’s business or operations, without an unconditional release of
all Liability, restrictions or limitations of OJO, each Subscriber and its and
their Representatives to each claimant or plaintiff and (ii) as to any monetary
Liabilities, without D3 providing prior written notice to OJO that it is
responsible for and shall pay all of such monetary Liabilities.
 
c.     Any and all indemnified Liabilities based on a third-party Claim shall
bear interest from the date of entry of judgment of such Liability until paid at
an interest rate of one and one-half percent (1.5%) per month (or the pro-rata
portion thereof) or the maximum rate permitted by Law, whichever is less.  Any
and all indemnified Liabilities based on a non-third-party Claim shall bear
interest from the date the indemnified Party notifies the indemnifying Party of
the Claim until paid at an interest rate of one and one-half percent (1.5%) per
month (or the pro-rata portion thereof) or the maximum rate permitted by Law,
whichever is less.
 
d.     The indemnified Party shall promptly notify the indemnifying Party in
writing of any Claim for which the indemnifying Party is responsible under this
Section 19; provided that, the failure or delay in notifying the indemnifying
Party of such Claim will not relieve the indemnifying Party of any Liability it
may have to the indemnified Party, except and only to the extent that such
failure or delay causes prejudice to the indemnifying Party with respect to such
Claim.
 
e.     The indemnifying Party may assume, at its sole expense, the sole defense
of the Claim through counsel selected by the indemnifying Party and shall keep
the indemnified Party fully informed as to the progress of such defense.  If the
indemnifying Party does not assume the defense of a Claim within five (5)
business days of notice thereof, the indemnified Party shall have the right to
assume the defense with counsel of its choice at the expense of the indemnifying
Party.  If the indemnifying Party assumes the defense in accordance herewith,
(i) the indemnifying Party shall be conclusively deemed to have acknowledged
that the Claim is within the scope of its indemnity obligation under this
Agreement; and (ii) the indemnifying Party shall conduct the defense actively
and diligently and provide copies of all correspondence and related
documentation in connection with the defense to the indemnified Party.
 
24

--------------------------------------------------------------------------------


 
f.     Upon reasonable request of the indemnifying Party and at the indemnifying
Party’s expense, the indemnified Party shall cooperate in the defense of the
claim.  At its option and expense, the indemnified Party may retain or use
separate counsel to represent it; provided that, the indemnifying Party shall
maintain control of the defense.
 
g.    Notwithstanding anything to the contrary in this Agreement, the
indemnifying Party will not be entitled to assume the defense of any Claim and
the indemnified Party shall be free to conduct the defense of any Claim at the
sole reasonable cost and expense of the indemnifying Party if (i) such Claim
seeks, in addition to or in lieu of monetary damages, any injunctive or other
equitable relief; (ii) such Claim relates to or arises in connection with any
criminal action, indictment or allegation; (iii) counsel for the indemnified
Party reasonably determines that there is a conflict between the positions of
the indemnifying Party and the indemnified Party in conducting the defense of
such Claim or that there are legal defenses available to such indemnified Party
different from or in addition to those available to the indemnifying Party; (iv)
such Claim involves a supplier of the indemnified Party or involves a customer
of the indemnified Party, other than a Claim that is solely with respect to an
indemnification claim made by such customer against the indemnified Party; (v)
in the reasonable discretion of the indemnified Party and upon fifteen (15) days
prior written notice to the indemnifying Party, the indemnifying Party has
failed or is failing to vigorously prosecute or defend such Claim; or (vi) the
indemnified Party fails to provide reasonable assurance to the indemnifying
Party of its financial capacity to prosecute the defense or pay the maximum
foreseeable damages, in each case as mutually agreed to by the indemnified Party
and the indemnifying Party, each in their reasonable discretion; provided,
however, that the indemnifying Party shall have no indemnification obligations
hereunder with respect to any monetary settlement effected by the indemnified
Party without the prior written consent of the indemnifying Party, which shall
not be unreasonably withheld or delayed.
 
20.   Limitation of Liability.
 
a.     Neither Party will be liable for indirect, consequential, incidental,
special or punitive damages, or for loss of revenue or profit in connection with
the performance or failure to perform this Agreement, regardless of whether such
Liability arises from breach of contract, tort or any other theory, and all such
damages are hereby expressly disclaimed.
 
b.     Except as specifically provided herein or due to a Party’s fraud, gross
negligence or willful misconduct, the aggregate Liability of a Party to the
other Party for all claims arising out of its indemnification obligations or
otherwise in connection with this Agreement, regardless of whether such
liability arises from breach of contract, tort or any other theory, shall not
exceed the total amounts paid by OJO to D3 under this Agreement in respect of
the six (6) month period immediately preceding the date of an event giving rise
to Liability, except that a Party’s Liability shall be unlimited with respect to
its indemnification obligation arising under Section 19 above.
 
25

--------------------------------------------------------------------------------


 
c.     The limitations in this Section 20 apply even if the other Party has been
advised of the possibility of such damages and notwithstanding the failure of
the essential purpose of any limited remedy.  Notwithstanding anything to the
contrary in this Agreement or any Statement of Work, the limitations in this
Section 20 shall not apply with respect to the failure of D3 or its subsidiaries
to comply with all applicable Laws.
 
d.     OJO acknowledges that the E-911 services (i) are not being provided by D3
hereunder and (ii) may not be available in all geographical markets.  The
Parties acknowledge and agree that D3 shall have no liability to OJO or any
Subscribers or its or their Representatives or any third party in the event of:
(i) any Subscriber attempting an E-911 call from a location different from the
primary service address provided to OJO, including the relocation of the
Subscriber’s D3 Certified CPE or terminal adapter without such Subscriber
providing a new service address; (ii) outage, degradation or other disruption of
power at such Subscriber’s location; (iii) outage, degradation or other
disruption of such Subscriber’s broadband Internet connection; (iv) any other
outage degradation or other disruption of power as a result of a Force Majeure
event; and/or (v) such Subscriber’s failure or delay in maintaining and updating
its subscriber information as needed to offer the E-911 Service or providing an
incorrect or invalid service address location.
 
e.     Other than with respect to its indemnification obligation arising under
Section 19 above, no Claim by either Party hereto for damages with respect to
this Agreement may be made more than two (2) years after the date that the event
giving rise to such claim is known or reasonably should have been known to have
occurred.
 
21.   Publicity.  Promptly following the execution of this Agreement by both
Parties, the Parties shall issue a joint press release mutually agreed to by the
Parties.  Each of the Parties shall have the right to file any and all reports
or other filings such Party reasonably believes are required or advisable under
the U.S. federal securities laws (including Current Reports on Form 8-K) and
applicable state and other governing securities laws.
 
22.   Records and Audits. D3 agrees that it will:
 
a.     Maintain complete and accurate records related to the Solution (the
“Records”), including records of all amounts billed and billable to and payments
made by OJO and Subscribers in accordance with generally accepted accounting
principles in the United States, uniformly and consistently applied in a format
that will permit audit;
 
b.     Provide or make available the Records (in electronic or other formats
agreed to by the Parties) to OJO for each month that the Solution is provided by
D3 to OJO prior to the seventh (7th) day following the end of such month;
 
c.     Retain the Records and reasonable billing detail for a period of at least
six (6) years;
 
d.     Permit OJO upon reasonable prior written notice to D3, to audit during
normal business hours the amounts invoiced to OJO relating to the Solution, such
audit to occur no more frequently than two times per fiscal year (provided that
D3 shall have the right to exclude from such inspection any information that is
confidential or proprietary to a third party); and
 
26

--------------------------------------------------------------------------------


 
e.     Report minute usage and other relevant information, which shall be
provided by D3 to OJO, as more particularly described in the applicable
Statement of Work.
 
23.  Confidentiality.
 
a.     Use of Confidential Information.
 
(i)    Any Confidential Information provided to the Recipient hereunder will be
used by such Party and its Representatives solely for the purpose of complying
with its obligations under this Agreement and any Statement of Work and shall
not be used by such Party for any other purpose, including, without limitation,
use in any way detrimental to the other Party. The Recipient shall maintain the
strict confidentiality of any Confidential Information provided to it or any of
its Representatives by the other Party or any of its Representatives and shall
not disclose any part of it to any other person; provided that (i) it may
disclose any such Confidential Information or portions thereof to its
Representatives subject at all times to Section 23(b), and (ii) it may disclose
any such Confidential Information in accordance with Section 23(c).  The
Recipient shall treat the Confidential Information with the same degree of care
as it would its own, but in no event with less than reasonable care.
 
(ii)   The Provider shall retain the entire right, interest and title to its
Confidential Information.  Unless and only to the extent otherwise set forth in
this Agreement or in a Statement of Work, no license under any Intellectual
Property is hereby granted or implied by the provision of Confidential
Information to the Recipient.  Unless and only to the extent otherwise set forth
in this Agreement or in a Statement of Work, the Recipient shall not alter or
obliterate any Mark of the Provider on any copy of the Confidential Information,
and shall reproduce any such mark or notice on all copies of the Confidential
Information.  In the event product samples are furnished hereunder, such samples
shall only be used as reasonably required in accordance with this Agreement, and
the Recipient shall not de-compile, disassemble or otherwise attempt to reverse
engineer the samples.
 
b.    Representatives.  Each Party may disclose Confidential Information to
those of its Representatives who have a reasonable need to know such information
in order to assist the Recipient in complying with its obligations under this
Agreement and any Statement of Work; provided that, prior to any such
disclosure, (a) the Recipient informs any such Representative of the
confidentiality terms of this Agreement and (b) such Representative agrees to
preserve the confidentiality of the Confidential Information.  Each Party shall
take all such actions as will ensure that its Representatives comply with the
terms of the confidentiality terms of this Agreement.  Each Party will be
responsible for any breach of the confidentiality terms of this Agreement by any
of its Representatives.
 
27

--------------------------------------------------------------------------------


 
c.     Subpoenas, etc.  If the Recipient or, to Recipient’s knowledge, any of
its Representatives becomes required by law or applicable legal process to
disclose any Confidential Information furnished by the Provider, the Recipient
shall provide the Provider with prompt prior written notice of such requirement
and the terms of and circumstances surrounding such requirement so that such
Provider may seek an appropriate protective order or other remedy, or waive
compliance with the confidentiality terms of this Agreement, and the Recipient
shall provide such cooperation with respect to obtaining a protective order or
other remedy as the Provider shall reasonably request.  If, in the absence of
protective order or other remedy or the receipt of a waiver by the Provider, the
Recipient or any of its Representatives are nonetheless, in the written opinion
of its counsel, reasonably acceptable to the Provider, legally compelled to
disclose Confidential Information to any Governmental Authority or else stand
liable for contempt or suffer other censure or penalty, the Recipient or its
Representatives may, without liability hereunder, disclose to such Governmental
Authority only that portion of the Confidential Information which such counsel
advises the Recipient is legally required to be disclosed; provided that the
Recipient exercises, at Provider’s sole cost and expense, its commercially
reasonable efforts to obtain an appropriate protective order or other reasonable
assurance that confidential treatment will be accorded such Confidential
Information by such Governmental Authority.
 
d.    Customer Proprietary Network Information. D3 shall provide to OJO the
necessary services and, as reasonably requested and specified by OJO,
certifications, documentation, information, data, reporting or tools to enable
OJO to automatically provide the notifications required to comply with all
applicable Law (including 47 U.S.C. § 222 and 47 C.F.R. §§ 64.2001 et
seq.) regarding the protection of the customer proprietary network information
of the Subscribers (the “CPNI”, as such term is defined in 42 U.S.C. §
222(h)).  Other than as provided in the prior sentence, each of the Parties
shall comply with all applicable Laws (including 47 U.S.C. § 222 and 47 C.F.R.
§§ 64.2001 et seq.) regarding the protection of CPNI. Without limiting the
foregoing, in no event may D3 use, distribute or access the Subscribers’ CPNI
except as required by D3 to perform its obligations hereunder.
 
e.     Termination of this Agreement.  In the event of a termination or
expiration of this Agreement and subject to the other provisions of this
Agreement and any Statement of Work, the Recipient shall immediately following
the Transition Period (i) cease using the Confidential Information, (ii) return
to the Provider any equipment or Confidential Information furnished by the
Provider or any of its Representatives and (iii) destroy any and all copies of
such Confidential Information and any and all notes, analyses, compilations,
studies or other documents prepared by the Recipient or any of its
Representatives containing or reflecting any Confidential Information.  Any
destruction required pursuant to this Section 23(d) shall, upon request of the
Provider, be certified in writing to the Provider by an authorized officer
supervising such destruction.  Notwithstanding the return or destruction of the
Confidential Information, each Party and its Representatives will continue to be
bound by its obligations of confidentiality and other obligations hereunder.
 
28

--------------------------------------------------------------------------------


 
f.     Non-Disclosure.  Without the prior written consent of the other Party,
each Party will not, and will cause its Representatives not to, disclose to any
person any information regarding this Agreement, any Statement of Work, the
transactions contemplated by this Agreement or any Statement of Work, or that
any Party has requested or received Confidential Information from the other
Party; provided that either Party may make such disclosure if required by
applicable Law, accounting rule or the rules of any securities exchange or
market, in which case in such Party shall use its reasonable efforts to consult
with the other Party to agree on the timing and text of such release or
announcement. The term “person” as used in this Agreement shall be broadly
interpreted to include, without limitation, the media and any corporation,
partnership, group, individual or other entity.
 
g.    Remedies.  Each Party acknowledges that money damages are an inadequate
remedy for breach of the confidentiality provisions of this Agreement because of
the difficulty of ascertaining the amount of damage that will be suffered in the
event that any of the confidentiality provisions of this Agreement is
breached.  Therefore, each Party shall be entitled to equitable relief,
including an injunction and specific performance, in the event of any breach of
the provisions of the confidentiality provisions of this Agreement by the other
Party or any of its Representatives, in addition to all other remedies available
to such Party under this Agreement or any Statement of Work, at law or in
equity.
 
24.   No Warranties. THE REPRESENTATIONS AND WARRANTIES OF EACH PARTY SET FORTH
IN THIS AGREEMENT AND ANY STATEMENT OF WORK ARE THE SOLE AND EXCLUSIVE
REPRESENTATIONS AND WARRANTIES PROVIDED TO THE OTHER PARTY UNDER THIS AGREEMENT
AND THE STATEMENTS OF WORK.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR
ANY STATEMENT OF WORK, EACH PARTY HEREBY DISCLAIMS AND EXPRESSLY EXCLUDES ALL
WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING THE IMPLIED
WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE OR MERCHANTABILITY.
 
25.   No Solicitation. During the Term and for a period of twelve (12) months
thereafter, neither Party will, directly or indirectly, (a) solicit to employ or
hire any employee of the other party or (b) divert, entice, knowingly call upon,
sell, solicit, take away or move any person or entity that is a customer, agent
or representative of OJO, in each case without the prior written consent of the
other Party.  The term “solicit to employ” shall not be deemed to include
generalized searches or hiring by either Party for employees through media
advertisements, employment firms or otherwise.  The Parties acknowledge that the
restrictions contained in this Section 25 are reasonable and necessary to
protect the legitimate interests of the Parties and constitute a material
inducement to the Parties to enter into this Agreement and consummate the
transactions contemplated by this Agreement.  The Parties acknowledge that any
violation of this Section 25 will result in irreparable injury to the
non-breaching Party and agree that the non-breaching Party shall be entitled to
injunctive relief, without the necessity of proving actual damages, which rights
shall be cumulative and in addition to any other rights or remedies to which the
non-breaching Party may be entitled.  Without limiting the generality of the
foregoing, the restricted period shall be extended against the breaching Party
for an additional period equal to any period during which the breaching Party is
in breach of its obligations under this Section 25.
 
29

--------------------------------------------------------------------------------


 
26.   General.
 
a.     Notices.  All notices to either Party required or permitted hereunder
shall be in writing and shall be sent to the mailing address, email address or
facsimile number set forth for such Party as follows:
 
(i)           If to OJO, to:
3190 Tremont Avenue
Trevose, Pennsylvania 19053   
Attn: Lori T. Sofianek
e-mail: lsofianek@wgate.com
Fax:   (215) 354-1049
      
With a copy (which shall not constitute notice) to:


General Counsel
e-mail: cvitale@wgate.com
Fax:   (215) 354-1049
 
(ii)          If to D3, to:
Jerusalem Technology Park – Bldg. #9
P.O. Box 48265, Jerusalem 91481, Israel
Attn:    Effi Baruch
e-mail:   effi.baruch@deltathree.com
Fax:     011.972.2.649.1200
 
With a copy (which shall not constitute notice) to:


General Counsel
e-mail: peter.friedman@deltathree.com
Fax:   011.972.2.649.1200
 
Any such notice shall be deemed effectively given (i) upon personal delivery to
the Party to be notified; (ii) when sent by confirmed e-mail or facsimile if
sent during normal business hours of the recipient, if not, then on the next
business day; (iii) three days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or (iv) one day after deposit
with a nationally recognized overnight courier, specifying next day delivery
with written verification of receipt.
 
b.     Independent Contractors. This is an agreement between separate legal
entities and neither Party shall be deemed to be the agent or employee of the
other Party for any purpose whatsoever.  The Parties do not intend to create a
partnership or joint venture between themselves pursuant to this Agreement or
any Statement of Work.  Neither Party shall have the right to bind the other to
any agreement with any third party or to create or incur any obligation or
liability on behalf of the other Party.
 
30

--------------------------------------------------------------------------------


 
c.     No Third Party Beneficiaries. The Parties intend that this Agreement or
any Statement of Work shall not benefit or create any right or cause of action
in, or on behalf of, any person or entity, other than the Parties to this
Agreement and no person or entity, other than the Parties to this Agreement,
shall be entitled to rely on the provisions of this Agreement or any Statement
of Work in any action, suit, proceeding, hearing or other forum.
 
d.     Force Majeure. Neither Party shall be liable to the other for its failure
to perform any of its obligations under this Agreement during any period in
which such performance is delayed or rendered impracticable or impossible due to
circumstances beyond its reasonable control, including strikes, lockouts, labor
disputes or shortages, threat of imminent war or other acts of war, threats of
imminent terror or acts of terror, acts or failures to act of any governmental
or regulatory body, Laws superimposed after the fact, power failures, utility
curtailments, shortages of equipment or supplies, unavailability of
transportation, fires, explosions, floods, accidents, earthquakes or other
natural or man-made disasters, civil disturbances, acts or omissions of third
parties or any other cause beyond either Party’s reasonable control (each, a
“Force Majeure Event”); provided that the Party experiencing the delay promptly
notifies the other of the delay.  Dates or times by which a Party is required to
perform its duties under this Agreement or a Statement of Work shall be
reasonably extended to the extent that such Party is prevented from performing
as a result of any such Force Majeure Event, provided, however, that the Party
receiving notice of the Force Majeure Event may terminate this Agreement or any
Statement of Work that is affected by the Force Majeure Event in whole or in
part if the delay caused by the Force Majeure Event is not cured within thirty
(30) days of receipt of such notice.
 
e.     Assignment; Binding Effect. Neither Party may assign, delegate,
subcontract or otherwise transfer its rights or obligations under this Agreement
or any Statement of Work, except with the prior written consent of the other
Party, which shall not be unreasonably withheld or delayed; provided, however,
that either Party shall have the right to assign this Agreement or any Statement
of Work to any of its Affiliates or a successor entity, without obtaining the
prior written consent of the other Party. Any attempted assignment or transfer
in violation of this paragraph shall be void.  This Agreement and any Statement
of Work shall inure to the benefit of and be binding upon the Parties and their
respective successors and permitted assigns.
 
f.      Construction and Interpretation.
 
(i)   The language of this Agreement and any Statement of Work shall in all
cases be construed simply, as a whole and in accordance with its fair meaning
and not strictly for or against any Party.  The Parties agree that this
Agreement and any Statement of Work has been prepared jointly and has been the
subject of arm’s length and careful negotiation.  Each Party has been given the
opportunity to independently review this Agreement with legal counsel and other
consultants, and each Party has the requisite experience and sophistication to
understand, interpret and agree to the particular language of the provisions.
 
31

--------------------------------------------------------------------------------


 
(ii)   Article, Section and paragraph headings contained in this Agreement and
any Statement of Work are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement or any Statement of
Work.  References to specific Articles, Sections and paragraphs shall be deemed
to be references to Articles, Sections and paragraphs of the Agreement or
Statement of Work in which they appear.  Unless the context requires otherwise,
in the Agreement and each Statement of Work, (a) “include” (and any of its
derivative forms) means “includes, but is not limited to”, (b) “may” means has
the right, but not the obligation to do something and “may not” means does not
have the right to do something, (c) “will” and “shall” are expressions of
command and not merely expressions of future intent or expectation, (d)
“written” or “in writing” is used for emphasis in certain circumstances, but
that will not derogate from the general application of the notice requirements
set forth in Section 26(a) in those and other circumstances, (e) singular use of
words shall include the plural and vice versa, (f) use of a specific gender
imports the other gender(s); (g) all monies payable or to be paid are expressed
in United States dollars; and (h) a reference to any Law means such Law as
amended, modified, codified, replaced or reenacted.  All obligations and rights
of the Parties are subject to modification as the Parties may specifically
provide in a Statement of Work.  “Services”, “Solution” and “Software” shall be
treated as “goods” for purposes of applying the provisions of the Uniform
Commercial Code.
 
g.     Governing Law; Venue. The Agreement and any Statement of Work shall be
governed by and construed in accordance with the Laws of the State of New York,
without regard to the conflict of Laws provisions thereof.  The Parties consent
to the exclusive jurisdiction of any federal or state court located within the
City of New York, New York and that all Claims related to the subject matter
hereof may be heard and determined in such courts.  Each Party irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or any Statement of Work, in any
federal or state court located within the City of New York, New York and further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.
 
h.     Entire Agreement; Amendments. This Agreement and all Statements of Work,
including all exhibits, appendices and other documents attached to or referenced
herein or therein, constitutes the entire understanding of the Parties and
supersedes all prior agreements, understandings and undertakings, whether
written or oral, between the Parties with respect to the subject matter
hereof.  This Agreement and any Statement of Work may be amended or modified
only through a subsequent written instrument signed by the Parties.
 
i.      Waiver.  Neither the failure of either Party to insist at any time upon
strict compliance with this Agreement or any Statement of Work or any of their
respective terms nor any continued course of such conduct on the part of such
Party shall constitute or be considered a waiver by such Party of any of its
rights or privileges under this Agreement or any Statement of Work.  No prior
waiver by a Party of any right shall constitute a future waiver by such Party of
such right or any other obligation of the other Party contained herein.
 
32

--------------------------------------------------------------------------------


 
j.      Severability. To the extent that any provision of this Agreement is
found to be invalid, illegal or unenforceable, the Parties will negotiate in
good faith to substitute for such provision, to the extent possible, a new
provision that most nearly effects the original intent in entering into this
Agreement or any Statement of Work or to provide equitable adjustment in the
event no such provision can be added.  The other provisions of this Agreement
and any Statement of Work will remain in full force and effect.  The illegality,
invalidity or unenforceability of any provision of this Agreement or any
Statement of Work shall not affect the legality, validity or enforceability of
any other provision of this Agreement or any Statement of Work.
 
k.     Translation. This Agreement and all Statements of Work, including all
exhibits, appendices and other documents attached to or referenced herein or
therein, along with any amendments hereto or thereto, are drafted in the English
language.
 
l.      Non-Exclusive. Nothing in this Agreement or any Statement of Work will
be deemed to restrict (i) OJO’s right to provide the Services internally or
purchase the Services from third parties or enter into a similar agreement with
any third party or (ii) D3’s right to provide the Services to third parties or
enter into a similar agreement with any third party.
 
m.    Counterparts.  This Agreement and any Statement of Work may be executed in
multiple counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.  This Agreement and
all Statements of Work, including all exhibits, appendices and other documents
attached to or referenced herein or therein, along with any amendments hereto or
thereto, to the extent signed and delivered by means of email, a facsimile
machine or other means of electronic transmission, shall be treated in all
manner and respects and for all purposes as an original signature, agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.
 
[SIGNATURE PAGE TO FOLLOW]
 
33

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the Effective Date.
 
DELTATHREE, INC.
 
By:
/s/ Effi Baruch
Name: Effi Baruch
Title:   CEO
 
OJO SERVICE LLC
 
By:
WorldGate Communications, Inc., its sole
member
 
By:
/s/ George Daddis
Name:
George Daddis
Title:
CEO and President

 

--------------------------------------------------------------------------------

